Exhibit 10.2

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Second Amended and Restated Credit Agreement (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, this “Second Amendment”) is dated this 18th day of November, 2010
by and among Green Plains Grain Company LLC, a Delaware limited liability
company (“IA Borrower”), Green Plains Grain Company TN LLC, a Delaware limited
liability company (“TN Borrower”, together with IA Borrower and their successors
and assigns, each a “Borrower” and collectively, the “Borrowers”), and First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, Borrowers and Lender entered into that certain Second Amended and
Restated Credit Agreement dated April 19, 2010 and First Amendment to Second
Amended and Restated Credit Agreement dated June 18, 2010 (as the same may from
time to time be amended, restated, modified or otherwise supplemented, the
“Credit Agreement”), pursuant to which Lender agreed to make loans to Borrowers;
and

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. The Recitals of the Credit Agreement are hereby amended by deleting the third
(3rd) paragraph in its entirety and substituting the following paragraph in its
place:

WHEREAS, Borrowers and Lender desire to amend and restate the Existing Credit
Agreement as set forth herein to make loans available to Borrowers of up to one
hundred twenty-seven million dollars ($127,000,000) via (a) a one hundred seven
million dollar ($107,000,000) revolving credit facility and (b) a twenty million
dollar ($20,000,000) term loan facility;

2. Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Credit Commitment” in its entirety and substituting the
following definition in its place:

“Revolving Credit Commitment” means an amount equal to (a) one hundred seven
million dollars ($107,000,000) for the Base Facility, Seasonal Facility and
Bulge Facility from the date hereof through March 31, 2011, (b) one hundred
million dollars ($100,000,000) for the Base Facility, Seasonal Facility and
Bulge Facility from April 1, 2011 through May 31, 2011 and (c) sixty-five
million dollars ($65,000,000) for the Base Facility and Seasonal Facility from
June 1, 2011 through the Revolving Credit Maturity Date.



--------------------------------------------------------------------------------

3. Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Working Capital” in its entirety and substituting the following
definition in its place:

“Working Capital” means, with respect to any date, the sum of Borrowers’:
(a) current assets; minus (b) current liabilities (including the principal
amount of any Revolving Credit Loans outstanding and current maturities under
the Term Loan Facility, but excluding the unsecured and subordinated obligations
owing to Parent not in excess of eight million four hundred thousand dollars
($8,400,000) in the aggregate at any one time outstanding), all as determined in
accordance with GAAP.

4. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition in alphabetical order:

“Bulge Facility” has the meaning set forth in Section 2.1(a) hereof.

5. Section 2.1 of the Credit Agreement is hereby amended by deleting paragraphs
(a) and (d) in their entirety and substituting the following paragraphs (a) and
(d) in their place:

 

  (a) Subject to the other terms and conditions of this Agreement, Lender hereby
agrees to make loans available for the benefit of Borrowers of up to one hundred
twenty-seven million dollars ($127,000,000) consisting of (i) a one hundred
seven million dollar ($107,000,000) revolving credit facility (the “Revolving
Credit Facility”) and (ii) a twenty million dollar ($20,000,000) term loan
facility (the “Term Loan Facility”). The Revolving Credit Facility shall consist
of (i) a forty-five million dollar ($45,000,000) base facility (the “Base
Facility”), (ii) a twenty million dollar ($20,000,000) seasonal facility (the
“Seasonal Facility”) and (iii) a bulge facility in the amount of forty-two
million dollars ($42,000,000) from the date hereof through March 31, 2011, which
amount shall decrease to thirty-five million dollars ($35,000,000) from April 1,
2011 through May 31, 2011 and zero dollars ($0) on and after June 1, 2011 (the
“Bulge Facility”). Subject to the other terms and conditions of this Agreement,
the periods during which the Base Facility, Seasonal Facility and Bulge Facility
are available shall be determined in accordance with the Revolving Credit
Commitment and this Section 2.1(a).

 

  (d) The term of the Revolving Credit Facility shall expire on August 1, 2011.
All Revolving Credit Loans under the Revolving Credit Facility shall be repaid
on or before the earlier of (i) August 1, 2011, (ii) termination of the
Revolving Credit Facility and (iii) termination of this Agreement (the earliest
of such dates, the “Revolving Credit Maturity Date”). After the Revolving Credit
Maturity Date, no further Advances under the Revolving Credit Facility shall be
available from Lender. The term of the Term Loan Facility shall expire on
August 1, 2013. Any Term Loan under the Term Loan Facility shall be repaid on or
before the earlier of (i) August 1, 2013, (ii) termination of the Term Loan
Facility and (iii) termination of this Agreement (the earliest of such dates,
the “Term Loan Maturity Date”).

6. Section 5.1(a) of the Credit Agreement is hereby amended by deleting
paragraph (v) in its entirety and substituting the following paragraph (v) in
its place:

 

  (v)

as soon as available, but in any event within (A) ten (10) days after the
fifteenth (15th) of each month, a Borrowing Base Report as of the fifteenth
(15th) of each such month which is estimated in good faith based upon the
information then available to Borrowers and (B) fifteen (15) days after the end
of each month, a Borrowing Base Report which is actual as of the end of each
such month;

 

2



--------------------------------------------------------------------------------

7. Section 5.9 of the Credit Agreement is hereby amended by deleting paragraph
(a) in its entirety and substituting the following paragraph (a) in its place:

 

  (a) Borrowers shall maintain, at all times, Working Capital equal to or more
than: (i) twenty-one million four hundred thousand dollars ($21,400,000) from
the date hereof through March 31, 2011; (ii) twenty million dollars
($20,000,000) from April 1, 2011 through May 31, 2011; and (iii) thirteen
million dollars ($13,000,000) from June 1, 2011 through the Revolving Credit
Maturity Date.

8. Section 6.1 of the Credit Agreement is hereby amended by deleting clause
(c) in its entirety and substituting the following clause (c) in its place:

 

  (c) unsecured and subordinated obligations owing to Parent not in excess of
eight million four hundred thousand dollars ($8,400,000) in the aggregate at any
one time outstanding and

9. The form of the Borrowing Base Report attached to the Credit Agreement as
Exhibit D is hereby amended by deleting such form in its entirety and
substituting the form attached hereto as Exhibit B in its place.

10. The form of Compliance Certificate attached to the Credit Agreement as
Exhibit E is hereby amended by deleting such form in its entirety and
substituting the form attached hereto as Exhibit C in its place.

11. Lender hereby agrees that it will not charge Borrowers any internal fees for
waivers of non-compliance with Sections 5.9(c) and (e) of the Credit Agreement
for any period ending on or before June 30, 2011 (the “Specified Covenants”),
unless any such non-compliance would have otherwise occurred notwithstanding the
hypothetical inclusion of six million dollars ($6,000,000) in EBITDAR for
purposes of calculating compliance with the Specified Covenants. Notwithstanding
the foregoing, (a) this Section 11 shall not be construed to constitute a waiver
of the Specified Covenants or an agreement to waive the Specified Covenants, it
being understood that any waiver of any of the Specified Covenants shall be at
the sole discretion of Lender, (b) Borrowers shall not hypothetically include
six million dollars ($6,000,000) in EBITDAR for purposes of calculating
compliance with the Specified Covenants and (c) Borrowers shall pay all Expenses
incurred by Lender in connection with any waiver pursuant to Section 8.5 of the
Credit Agreement.

12. In connection with the execution of this Second Amendment, and as a
condition precedent hereto, Borrowers shall execute and deliver to Lender the
following on the date hereof:

 

  (a) A First Amendment to Second Amended and Restated Revolving Credit Note
dated November 18, 2010 from Borrowers to Lender (as the same may from time to
time be amended, restated, modified or otherwise supplemented, the “First
Revolving Credit Note Amendment”), amending the Second Amended and Restated
Revolving Credit Note dated April 19, 2010 from Borrowers to the order of Lender
(as the same may from time to time be amended, restated, modified or otherwise
supplemented, the “Original Revolving Credit Note”). The First Revolving Credit
Note Amendment is incorporated herein by reference, made a part hereof and shall
be substantially in the form of Exhibit A attached hereto. References to
“Revolving Credit Note” in the Credit Agreement are hereby amended so that such
term includes the Original Revolving Credit Note, the First Revolving Credit
Note Amendment and any amendments, modifications or replacements of the same.

 

3



--------------------------------------------------------------------------------

 

  (b) Amendments to the Mortgages and datedown endorsements to the ALTA lender’s
policies of title insurance for the Real Property, in each case, reflecting the
increase in the Revolving Credit Commitment contemplated by this Second
Amendment, in form and substance reasonably satisfactory to Lender. If Lender
waives compliance with this condition as of the date hereof, Borrowers shall
cause such condition to be satisfied within thirty (30) days after the date
hereof.

 

  (c) A copy of documentation providing for unsecured and subordinated
obligations owing from Borrowers to Parent not in excess of eight million four
hundred thousand dollars ($8,400,000) in the aggregate at any one time
outstanding, in form and substance reasonably satisfactory to Lender.

 

  (d) Such resolutions, certificates, written opinions of Borrowers’ independent
counsel and other instruments, documents, agreements, information and reports as
may be reasonably requested by Lender, in form and substance reasonably
satisfactory to Lender.

13. Borrowers shall, on the date hereof and as a condition precedent hereto, pay
(a) a commitment fee of one hundred five thousand dollars ($105,000) to Lender
and (b) all Expenses incurred by Lender, in each case, in connection with this
Second Amendment pursuant to Section 8.5 of the Credit Agreement.

14. Borrowers hereby represent and warrant that no Event of Default or Unmatured
Event of Default has occurred and continues to exist under the Credit Agreement
and the other Loan Documents and that all representations and warranties in the
Credit Agreement and the other Loan Documents are reaffirmed to be true and
correct as of the date hereof, which representations and warranties shall
survive execution of this Second Amendment.

15. Borrowers have previously delivered to Lender all of the relevant
organizational and governing documents and agreements of Borrowers and all such
documents and agreements remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

16. Except as specifically amended herein, the Credit Agreement shall remain in
full force and effect as originally executed. Except for any specific waiver set
forth in this Second Amendment, nothing herein shall be deemed to be a consent
to a waiver or amendment of any covenant or agreement contained in the Credit
Agreement or the other Loan Documents and all such other covenants and
agreements contained in the Credit Agreement and the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect in accordance with their respective terms.

17. This Second Amendment shall be binding on the successors and assigns of the
parties hereto.

18. This Second Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC By:  

/s/ Todd Becker

  Name:   Todd Becker   Title:   President and Chief Executive Officer Green
Plains Grain Company TN LLC By:  

/s/ Todd Becker

  Name:   Todd Becker   Title:   President and Chief Executive Officer LENDER:
First National Bank of Omaha By:  

/s/ Kenneth Feaster

  Name:   Kenneth Feaster   Title:   Vice President

 

5